¶ 22.
NEUBAUER, C.J.
(concurring). I write separately only to highlight an aspect of the exigency issue. The reasonableness of the decision to immediately investigate the neighbor's report, rather than delay for *216a period of time to obtain a warrant, is supported by the totality of circumstances faced by the officers. The police are called to a "narcotics in progress"; smell burning marijuana; have been contacted by the downstairs neighbor requesting assistance and expressing concern for her children's health; receive an eyewitness report of an underage drinking party involving the fifteen- to sixteen-year-old resident, Torres, whose mother and boyfriend were gone for days; are alerted to persons having already taken flight; confront a minor in mid-flight; and are advised that Torres and others are still upstairs. Although we do not decide this case on the basis of the community caretaker doctrine, it is not unreasonable for the officers to consider the ongoing hazardous nature of marijuana smoking and underage drinking, and the threat of bodily harm to those involved or nearby, in determining that prompt investigation was required. See State v. Johnston, 184 Wis. 2d 794, 816, 518 N.W.2d 759 (1994) (when considering the exigencies of a law enforcement operation, "we will not second-guess police tactics so long as the constitutional requirements are met.").
¶ 23. Further pointing up the reasonableness of the officers' decision, given the decision to immediately investigate the complaint, the other option of knocking after encountering the fleeing minor would have resulted in the same exigent circumstances. As discussed, by that point, the officers had probable cause to search the residence for evidence of a crime. It was objectively reasonable to determine that knocking on the door would have resulted in the same risk of destruction of evidence as allowing the minor to return to the apartment unaccompanied. Rather than knowledge of the potential or even imminent arrival of the police evidenced by the fleeing minors, it was objec*217tively reasonable to believe that knocking would likely alert the inhabitants to the actual presence of the police. See State v. Robinson, 2010 WI 80, ¶ 30, 327 Wis. 2d 302, 786 N.W.2d 463 (exigency is an objective reasonable belief test).
¶ 24. Here, the fleeing footsteps indicative of attempts to avoid detection of an ongoing crime, and justifying an exigent circumstances entry, were heard before, rather than after, a knock. See id., ¶¶ 31-32 (upon police knocking on the door, the sound of fleeing footsteps created exigent circumstances).